As filed with the U.S. Securities and Exchange Commission on July 30, 2013 File No.333-123467 File No.811-21732 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 þ Pre-Effective Amendment No. o Post-Effective Amendment No.24 þ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 þ Amendment No.26 (Check appropriate box or boxes.) Mercer Funds (Exact Name of Registrant as Specified in Charter) 99 High Street, Boston, MA (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code (617)747-9500 Scott M. Zoltowski, Esquire Mercer Investment Management, Inc. 99 High Street Boston, MA 02110 (Name and Address of Agent for Service) Please send copies of all communications to: Trayne S. Wheeler, Esquire K&L Gates LLP, One Lincoln Street Boston, MA 02111 (617) 951-9068 It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) þ on August 14, 2013 pursuant to paragraph (b) o 60days after filing pursuant to paragraph (a)(1) o on [Date] pursuant to paragraph (a)(1) o 75days after filing pursuant to paragraph (a)(2) o on [Date] pursuant to paragraph (a)(2) of Rule485 If appropriate, check the following box: þ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. TABLE OF CONTENTS ITEM 28. EXHIBITS 3 ITEM 29. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE REGISTRANT 11 ITEM 30. INDEMNIFICATION 11 ITEM 31. BUSINESS AND OTHER CONNECTIONS OF THE INVESTMENT MANAGER 12 ITEM 32. MGI FUNDS DISTRIBUTORS, LLC 18 ITEM 33. LOCATION OF ACCOUNTS AND RECORDS 19 ITEM 34. MANAGEMENT SERVICES 19 ITEM 35. UNDERTAKINGS 19 SIGNATURES 21 CONTENTS OF POST-EFFECTIVE AMENDMENT 22 This Registration Statement consists of the following papers and contents: The Facing Sheet The sole purpose of this filing is to designate August 14, 2013 as the new effective date for Post-Effective Amendment No.20 filed pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “1933 Act”), on May 1, 2013, as it relates solely to the Mercer Opportunistic Fixed Income Fund (the “Fund”), a series of the Mercer Funds (the “Registrant”). This Amendment does not supersede or amend any disclosure in the Registrant’s registration statement relating to any other series of the Registrant. Parts A and B of the Registrant’s Post-Effective Amendment No.20, as it relates to the Fund, filed on May 1, 2013, are incorporated by reference herein. PartC. — Other Information Signature Page 2 MERCER FUNDS PART C OTHER INFORMATION ITEM 28.
